         Case 3:20-cv-00108-BSM Document 5 Filed 08/13/20 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                           NORTHERN DIVISION

GEORGE E. ADAMS, III                                                        PLAINTIFF
ADC #154094

V.                            NO. 3:20-CV-00108-BSM

KAREN SHARP, et al.                                                     DEFENDANTS

                                        ORDER

      George Adams, III’s complaint [Doc. No. 2] is dismissed without prejudice because

he has failed to pay the $400 filing fee or submit a free-world motion to proceed in forma

pauperis. Doc. No. 4.

      IT IS SO ORDERED this 13th day of August, 2020.



                                                  _______________________________
                                                  UNITED STATES DISTRICT JUDGE
